TERMINATION OF DEFINITIVE AGREEMENT
BETWEEN


effective this date: August 31, 2011


STEELE RESOURCES INC. (SELR:OTCBB), 3081 Alhambra Drive, Suite 208 Cameron Park,
California


AND


INNOCENT INC. (INCT.PK), 2000 NE 22nd St. Wilton Manors, FL 33305




BACKGROUND:


On February 20, 2011 Innocent Inc. entered into a material definitive agreement
with Steele Resources, Inc. (SELR: OTCBB) to acquire 50% of the Mineral Hill
Gold Exploration Project. The project is located near Pony Hill, Montana in the
Mineral Hill Mining District and consists of 17 patented and 67 unpatented lode
mining claims (approximately 1,800 acres). The agreement is a 50/50 Joint
Venture under which the two companies will work together to explore and operate
the claims. The initial participating interests of Innocent, Inc. and Steele
Resources, Inc. in the JV will be 50% and 50%. Under the terms of the agreement,
Innocent may contribute up to $5,000,000 in operating funds over one year.  In
the event those funds were not provided, Innocent would forfeit 10% per
$1,000,000 not provided. Steele Resources, Inc. will act as the operating
partner and have a commitment to match up to $5,000,000 in funding within one
year of Innocent, Inc. contributing its first $1,000,000. Steel Resources, Inc.
will forfeit 10% per $1,000,000 not provided under its obligation. Innocent Inc.
has made payments of five hundred forty thousand dollars ($540,000) under the
terms of the agreement.


On February 7, 2011, INCT advanced an initial $290,000 which allowed SRI to
close on the Pony Project representing 17 patented and 67 unpatented mining
claims located in the Pony Mining District of Montana.


A second payment expected be completed on or before February 28th, 2011, was
completed on March 18, 2011 in the amount of $250,000. These funds were sent
directly to Steele Resources, Inc. and Innocent Inc. has received the supporting
documentation and issued a Note Payable for these funds on behalf of Innocent
Inc. These funds allowed SRI to close on the Atlantic and Pacific mining
property mineral lease (the”A&P Project”)  representing two patented mining
claims located next to the Pony Project and together representing the Mineral
Hill Mining Project.


On April 14, 2011, the Company received a notification from its joint venture
partner (SRI), that Innocent Inc. was in default on the balance of its funding
commitment of the $1,000,000. The Company did not agree with the exact
interpretation of the default and Innocent Inc. is seeking the additional
capital to fulfill its committed obligation. After further discussion the JV
Partners have decided that in consideration of Innocent’s willingness to
negotiate, in good faith, a payment plan for the $460,000 currently due from the
commitment under the Joint Venture Agreement. Steele Resources was willing to
not pursue the default condition established in its letter of notification
conditional upon Innocent Inc. entering into a negotiation process with Steele
by May 2, 2011. Steele Resources stated that it would not seek any default
remediation so long as Innocent negotiates a “good faith” funding solution. The
JV Agreement provides ; Under the terms of the JV Agreement INCT and SRC would
each own 50% of the Joint Venture however the percentage ownership would be
reduced by 10% for each $1,000,000 a party failed to contribute to the Joint
Venture . On May 2, 2011 Steele Resources acknowledges that Innocent is
providing "good faith" efforts to completing its funding obligations to the
Joint Venture Agreement. Innocent acknowledges that a balance of $460,000
remains of the initial $1,000,000 funding obligation. Given Innocent's present
funding efforts the parties to the agreement have decided that no default exist
and efforts to complete the funding obligation will be supported by both
parties. On July 22, 2011, the Company received notification from its joint
venture partner (SRI), that Innocent, Inc. had not delivered on its commitment
to fund the balance of $460,000 or to provide a viable funding solution, and was
terminating the joint venture agreement pending resolution of the refund of the
$540,000 previously funded to SRI.
 

 
1

--------------------------------------------------------------------------------

 

On August 30, 2011 Innocent Inc. notified Steele Resources that the company no
longer felt that the capital committed and necessary for the project could be
secured by Innocent in a timely manner and the Innocent Inc. felt it was in the
best interest of the shareholders of both companies to terminate the agreement.


TERMS AND CONDITIONS  OF THE TERMINATION:


The parties to the original material definitive agreement dated February 20,
2011, attached as Exhibit 1; hereby mutually agree to terminate said agreement
under the terms and conditions stated below.


     Item 1:   The five hundred forty thousand dollars ($540,000), funded
to-date by Innocent Inc. to Steele Resources Inc. will be repaid to Innocent
Inc. and immediately transferred to the parties that funded said funds;


     Item 2:   The collateral for the five hundred forty thousand
dollars  $540,000 funded to date will encompass the existing stockpiled ore on
site, although the exact net profit is unknown, the parties believed it is
sufficient to repay the note holders. This ore referenced on the Steele web site
is and will serve as the primary repayment funds to the Innocent Inc. note
holders,  and the initial net revenue proceeds will be applied to satisfy the
referenced note;


     Item 3:   Steele Resources Inc. will grant to Innocent Inc. an eight
percent (8%) of the net revenue proceeds of the stockpile of ore on site;


     Item 4:   Steele Resources Inc. has the right to repay the funds to satisfy
the five hundred forty thousand dollars ($540,000), at its discretion prior to
the processing of the stockpile ore currently on site;


     Item 5:    Steele Resources Inc. has the right to negotiate a separate
agreement with the note holders, providing any such agreement transfers the
responsibility and obligation of the Innocent Inc. $540,000 note payable to
Steele Resources Inc. and upon written acceptance by the current Innocent Inc.
note holders.


     Item 6:   The five hundred forty thousand dollars ($540,000) will continue
to be reflected in the financial statements of Steele Resources Inc.  as a
current note payable due Innocent Inc. and Innocent Inc. will reflect  as
current term note payable to related parties
     Item 7:    Upon the completion of the Steele Resource Inc.  grant of 8% of
the net income value of the stockpiled ore currently on site, Innocent Inc. will
have no further rights to any future extracted/or un-extracted minerals
contained on the site;


     Item 8:   Innocent Inc. will forfeit any ownership rights of the property
(with the exception of the 8 % of the stockpile ore on site) and in turn
Innocent Inc. will not be responsible for any future funding for the development
or any current expenses associated with the property. Steele Resources Inc. will
become the 100% owner of the site.
 
Closing: The closing of this agreement (the “Closing") shall be deemed to take
place upon execution of this Agreement by Steele Resources  Inc. and Innocent
Inc.
 
 

 
2

--------------------------------------------------------------------------------

 

Authority: Steele Resources Inc. and  Innocent Inc. have the requisite corporate
authority to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby in accordance with the terms
hereof.  The  execution and delivery of this Agreement by Steele Resources Inc.
and Innocent Inc. and the  consummation of the  transactions
contemplated  hereby  will not violate or conflict  with any  provisions  of the
Articles of  Incorporation,  as amended,  or Bylaws of Innocent Inc. or
contravene any law, rule, regulation, court or administrative order binding on
it, or result in the  breach  of or  constitute  a default  in
the  performance  of any  material obligation, agreement, covenant or condition
contained in any material contract, lease,  judgment,  decree,  order,  award,
note, loan or credit agreement or any other  material  agreement or instrument
to which Innocent Inc. is a party or by which it is bound, the default or breach
of which would have a material adverse effect on the property and assets of
Innocent Inc.,  considered as a whole. Steele Resources Inc. and Innocent Inc.
have taken all requisite corporate action to authorize and approve the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby.  Upon due execution and delivery of this
Agreement, this Agreement will constitute a valid, legal and binding obligation
of Steele Resources Inc. and Innocent Inc. enforceable against them in
accordance with its terms.
 
Mutual Covenants of the Parties:  Steele Resources Inc. and Innocent Inc. each
agree to execute any further  documents  or  agreements  and to take any further
acts that may be reasonably  necessary to effect the  transactions  contemplated
hereunder, including, but not limited to, obtaining any consents or approvals of
any  third-party   required  to  be  obtained  to  consummate  the  transactions
contemplated by this Agreement.
 
Nature and Survival of Representations:  All representations, warranties and
covenants made by any party in this Agreement  shall  survive  the  Closing
hereunder and the consummation of the transactions contemplated hereby for two
(2) years from the date hereof.  All of the parties hereto are executing and
carrying out the provisions of  this  Agreement  in  reliance  solely  on the
representations, warranties and covenants and agreements contained in this
Agreement or at the Closing of the transactions herein provided for and not upon
any  investigation  upon  which  it  might  have  made  or any  representations,
warranty, agreement, promise or information, written or oral, made by the other
party or any other person other than as specifically set forth herein.
 
Undertakings and Further Assurances:  At any time, and from time to time,
hereafter, each party will execute such additional instruments and take such
action as may be reasonably requested by the other party to carry out the intent
and purposes of this Agreement.
 
Waiver:  Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
party to whom such compliance is owed.
 
Notices: All notices and other communications  hereunder shall be in writing and
shall be deemed to have been given if delivered in person or sent by prepaid
first class  registered  or certified  mail,  return  receipt  requested,  or by
Federal Express or other means of overnight delivery to the addresses below:
 


 

 
3

--------------------------------------------------------------------------------

 

Steele Resources Inc.
3081 Alhambra Drive,
Suite 208
Cameron Park, California 95682
(530) 672-6225


Innocent Inc.
Wayne A Doss
3290 Suntree Blvd
Suite 105
Melbourne, Florida 32940
(828) 702-7687


 
Headings:  The paragraph and subparagraph headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
Governing Law and Arbitration Provision: This Agreement shall be governed by the
laws of the State of Nevada.  Any dispute  arising  directly or indirectly
from  this  Agreement  shall be  settled  by  arbitration  within  the  State of
Nevada.  Any  arbitration  will  be  conducted  by  the  American  Arbitration
Association in accordance with its Rules of Commercial Arbitration, and judgment
upon the award  rendered by the  arbitrator  may be entered in any court  having
jurisdiction thereof. The parties hereto agree that service by certified mail to
their business addresses shall constitute sufficient service of process of any
proposed arbitration.
 
Binding Effect:  This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, his respective heirs, administrators,
executors, successors and assigns.  This Agreement shall not be assigned by any
party hereto, except upon the consent, in writing, of the other parties hereto.
 
Entire Agreement: This Agreement,  including the Exhibits hereto and other
documents delivered pursuant to the terms hereof, is the entire agreement of the
parties  covering  everything  agreed  upon or  understood  with  respect to the
transactions contemplated hereby and supersedes all prior agreements, covenants,
representations  or  warranties,  whether  written or oral, by any party hereto.
There  are  no  oral  promises,  conditions,  representations,   understandings,
interpretations  or  terms  of any  kind as  conditions  or  inducements  to the
execution hereof.
 
Time: Time is of the essence. The parties each agree to proceed promptly and in
good faith to consummate the transactions contemplated herein.
 
Expenses:  Each of the parties hereto shall pay its own expenses incurred in
connection with the authorization, preparation, execution and performance of
this Agreement and obtaining any necessary regulatory approvals, including,
without limitation, all fees and expenses of his respective counsel.
 
Severability:  If any part of this Agreement is deemed to be unenforceable the
balance of the Agreement shall remain in full force and effect.
 
 

 
4

--------------------------------------------------------------------------------

 

Counterparts and Facsimile Signatures:  This Agreement and any Exhibits,
attachments, or documents ancillary hereto, may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Execution and
delivery of this Agreement by exchange of facsimile copies bearing the facsimile
signature of a party hereto shall constitute a valid and binding execution and
delivery of this Agreement by such party. Such facsimile copies shall constitute
enforceable original documents.
 


 
/s/ Scott Dockter
Scott Dockter
President/CEO
Steele Resources, Inc.
August 31, 2011




/s/ Wayne A Doss
Wayne Doss
President/CEO
Innocent, Inc.
August 31, 2011


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
5

--------------------------------------------------------------------------------

 
